This was an action brought to recover damages which plaintiff claimed were due from the proprietor of a Merry-go-round at Old Orchard. Plaintiff was standing near the Merry-go-round when a child eight years old was thrown or fell or jumped from the machine, striking against her and injuring her. At the close of plaintiff’s case, a non-suit was ordered and very properly so. There is nothing in the evidence upon which a jury could reasonably predicate a finding of negligence on the part of defendant. Exceptions overruled.